Dewey, J.
By the Rev. Sts. c. 90, §§ 78, 79, full author lty is given for making an attachment of personal property that is subject to any mortgage, and of which the debtor has the right of redemption. The right of making such attachment is, in the first instance, unqualified and without the performance of any precedent duty, but liable to be dissolved in case of the failure of the attaching creditor to pay to the mortgagee the amount for which the property is liable on the mortgage, within twenty-four hours after the same is demanded. Such demand is to be made within a reasonable time, or the mortgagee may lose his lien'; and the demand is to be accompanied with a statement in writing, containing a just and true account of the debt or demand for which the property is liable to him.
It has been heretofore decided, that as a general rule, applicable to ordinary cases, no action can be maintained by the mortgagee for the recovery of such property, or of damages sustained *271by the taking of the same by the officer, until such demand and statement have been made. But it is contended, that if goods are mortgaged to secure the performance of any other obligation than the payment of money, they cannot, by virtue of the provisions of the statutes referred to, be attached specifically, but that the creditor must resort to the trustee process against the mortgagee, if he would acquire a lien on the debtor’s equity of redemption. As was suggested in the case of Johnson v. Sumner, 1 Met. 176, there are undoubtedly great practical difficulties in carrying out fully the provisipns of the statutes on this subject, in cases of mortgages with condition to indemnify against contingent future liabilities, or to secure the performance of future collateral acts to be performed by the mortgagor ; and these difficulties may be such, in peculiar cases, as to render it impossible for the creditor so far to comply with the duty devolving on him after a demand by the mortgagee, as will be effectual in retaining his specific attachment on the property mortgaged.
The provisions for the transfer of the property to the custody of the officer, and furnishing the proper indemnity to the mortgagee, as prescribed in cases of proceedings under the trustee process, are also more convenient and better adapted to thi class of cases, than those in relation to proceedings by specifis attachment. Rev. Sts. c. 109, §§ 25, 26.
On the other hand, there are serious objections to depriving the creditor of the remedy by specific attachment, whenever it can be rendered available ; as it may be the only effectual means of securing his debt. The mortgagee may be insolvent, or without any fixed local habitation, or personal responsibility to respond on proceedings under a scire facias ; or the equity of redemption may be about to expire ; and in such cases, the right should be secured to resort to specific attachment, in all cases within the reasonable construction of the statute.
The objection, that it may be difficult or impracticable for the creditor to retain his attachment, by paying to the mortgagee the" amount for which the property is liable to him, is not, however» an objection that can operate to prevent an attachment bein6 *272made, in the first instance. The statute gives this right in the broadest terms. The property being thus legally the subject of attachment, it is held under such attachment until the mortgagee shall, by his act, place the attaching creditor in such a situation, that he can no longer continue his attachment by reason of his failure to perform what the statute makes requisite, as a condition upon which alone he may retain the possession of the goods against the mortgagee. The happening of such event is a contingency, the responsibility of which rests with the attaching creditor.
It is enough for the present purpose to say, that there may be cases of mortgages given to secure against future and contingent liabilities, for which the mortgagees might receive such sums as would be a full indemnity and discharge of their lien, and yet leave to the attaching creditor ample funds for his security. Suppose a mortgage of property of the value of $ 500 to secure bail, or a receipter of personal property attached, where the demand sued did not exceed $ 100. In such case, the creditor, after paying to the mortgagee the sum of $100, would by his attachment acquire a valuable unincumbered lien to the amount of $400.
We do not think, therefore, that the circumstance that the property is mortgaged to secure the mortgagee against future contingent liabilities, or for the performance of some collateral act, can excuse the mortgagee from making a demand and stating an account of the nature and extent of his claim, if he would dissolve the attachment and regain the possession of the property. Such a case presents no difficulty in giving notice of the existence of such mortgage, or in making a demand for the restoration of the property. Thus much the mortgagee clearly may do. And as to the rendering of a true and just account of his claims upon the property, although he cannot be required to give a more exact account, than the nature of the case reasonably admits, yet he can state the general character of his demand, and the particulars of the extent of the lien, just so far as it may have assumed a certain and definite shape.
In the present case, the mortgagee made no demand, or state *273ment of the nature or extent of the mortgage, before the institution of the suit, and he must, for that reason, fail in sustaining his action.

Nonsuit to stand.